Citation Nr: 9920820	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  96-26 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for peripheral vascular 
disease to include bilateral above knee amputations.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel




INTRODUCTION

The veteran first enlisted in July 1954 and retired with over 
20 years of active service in July 1975.  

This appeal arises from a March 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that denied a claim for service 
connection for peripheral vascular disease.  The appeal also 
arises from an April 1996 RO rating decision that denied a 
claim for service connection for bilateral amputation of 
legs.  The veteran has appealed to the Board of Veterans' 
Appeals (Board) for favorable resolution of these claims.  

In April 1998, the Board remanded the case to the RO for 
additional development.  The Board finds that all requested 
development has been completed to the extent possible. 


FINDING OF FACT

Peripheral vascular disease caused amputation of both legs 
and was increased by service-connected hypertension.


CONCLUSION OF LAW

Service connection is warranted for peripheral vascular 
disease to include bilateral above knee amputations.  
38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.303, 3.310 
(1998); Allen v. Brown, 7 Vet. App. 439, 448 (1995).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service medical records note occasional high 
blood pressure.  During hospitalization in October and 
November 1961 for epigastric problems, hypertension was 
noted.  The veteran was also treated for right knee problems 
at various times.  A June 1974 chest X-ray showed a prominent 
aortic arch.  In noting this, the examiner questioned whether 
the veteran had a history of any heart disease.  A July 1974 
repeat chest examination and chest X-ray indicated that an 
aortic arch shadow appeared but was not normally associated 
with congenital heart disease but might be associated with 
aberrant vessel that might, on occasion, produce symptoms due 
to pressure on the trachea or esophagus.  In September 1974, 
the veteran underwent a retirement examination.  The report 
indicates that the veteran denied any history of diabetes 
mellitus or other pertinent medical history.

In a rating decision dated in December 1975, the RO 
established service connection for right knee cartilage 
removal and for residuals of a fractured right ankle. 

In January 1976, the National Personnel Records Center (NPRC) 
indicated that all available service medical records were 
furnished and that additional medical records would be 
forwarded from the veteran's separation facility.  In January 
1976 the RO received additional service dental records only.

In August 1979, the veteran underwent VA examination.  A 
history of right knee problems was noted.  The impressions 
included hypertension, labile by history.  

In October 1979 the RO established service connection for 
hypertension.

The veteran underwent VA hospitalization in October and 
November 1979 for rectal pain.  The examiner noted a history 
of varicose veins in the right leg in 1963.  There was no 
history of diabetes mellitus, peripheral vascular disease, or 
organic heart disease.  A perirectal abscess was incised and 
drained. 

A May 1991 VA treatment and consultation report notes a 
history of peripheral vascular disease and hypertension with 
no cardiac history.  Hypertension was noted.  Borderline, 
diet-controlled diabetes mellitus was also noted as was a 
history of amputation of the left second and third toes in 
1987.  The veteran was felt to be an adequate surgical risk 
for femoral-popliteal bypass.  Further cardiac work-up was 
recommended.  

In September 1995, the veteran underwent VA vascular surgery 
for numerous lower extremity problems.  The veteran's 
reported history included non-insulin-dependent diabetes 
mellitus, status post femoral distal bypass in 1990, left 
above-knee amputation in 1991 secondary to two failed grafts, 
and femoral-popliteal bypass with right great toe amputation 
in May 1995.  The discharge diagnoses were acute occlusion of 
a femoral-popliteal graft, non-insulin-dependent diabetes 
mellitus, hypertension, and peripheral vascular disease.  In 
October 1995, the veteran underwent right below-the-knee 
amputation and revision to right above-knee amputation.  

In March 1996, the veteran submitted claims for service 
connection for peripheral vascular disease and for diabetes 
mellitus.  In a March 1996 notice of disagreement, the 
veteran indicated that he was unable to run during active 
service because of cramps in his legs.  He reported that in 
service he had been told at an Air Force hospital that he had 
a vascular disease that could become worse later in life.

In April 1998, the Board remanded the case to the RO for 
inclusion of any additional service medical records, and a VA 
examination with a nexus opinion.  

In June 1998, the National Personnel Records Center (NPRC) 
forwarded an additional copy of the veteran's retirement 
examination report.  NPRC indicated that there were no other 
medical reports that had not been previously sent to the RO.  

A July 1998 VA examination report notes that the claims file 
was not available for review.  The examiner reported that the 
veteran had a significant history of peripheral vascular 
disease that resulted in bilateral above knee amputations.  
The examiner also noted type II diabetes, hypercholesteremia, 
and hypertension.  During the examination, the veteran 
reported numbness in his lips, fingers, and legs, but denied 
cramping, shortness of breath, chest pain or orthopnea.  
Chest X-ray appeared to show a right-sided aortic arch.  The 
impressions rendered were severe peripheral vascular disease, 
status post bilateral above knee amputations, well healed; 
type II diabetes, poorly controlled; hypertension, poorly 
controlled; and, hypercholesterolemia. 

In November 1998, the July 1998 VA examiner provided an 
addendum reporting that he reviewed the claim file.  He had 
this to say: 

The hypertension would increase his peripheral 
vascular disease.  However, the history of tobacco 
abuse, diabetes, and hypercholesterolemia also 
have significant contributing components to this 
process and may actually be more pertinent than 
hypertension.  It is difficult to specifically 
quantify exactly how much of each problem causes 
the severity of his condition.  Peripheral 
vascular disease is usually markedly related to 
tobacco abuse along with diabetes both of which 
this gentleman has had.

II.  Legal Analysis

The veteran's claim is well grounded, meaning plausible.  The 
Board finds that all relevant evidence has been obtained with 
regard to the claim and that no further assistance to the 
veteran is required to comply with VA's duty to assist.  See 
38 U.S.C.A. § 5107(a) (West 1991).
In general, service connection may be granted for a 
disability resulting from disease or injury incurred or 
aggravated by wartime service.  See 38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1998).  Secondary service 
connection may be granted for disability that is proximately 
due to or the result of a service-connected disease or 
injury.  See 38 C.F.R. § 3.310(a) (1998).

Service connection is in effect for hypertension.  VA medical 
records indicate that diabetes mellitus and peripheral 
vascular disease were first noted in the early 1990's and the 
amputations followed.  Significantly, however, a VA examiner 
opined that hypertension would "increase" the veteran's 
peripheral vascular disease.  The examiner also listed other 
non-service-connected conditions as causative factors and 
opined that they "may" actually be more contributory; 
however, the examiner apparently found it too difficult to 
quantify how much each problem had contributed to the 
veteran's condition.  Therefore, the Board is left with 
uncertainty as to the exact degree of increase in peripheral 
vascular disease for which service-connected hypertension was 
responsible.  However, the standard of proof is not certainty 
and the Board finds that the evidence is at least in 
equipoise on this point.  The claim for service connection 
for peripheral vascular disease must therefore be granted on 
a secondary basis.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  Because the VA medical examiner opined in July 1998 
that peripheral vascular disease resulted in the bilateral 
above-knee amputations, the Board also finds that service 
connection for bilateral above-knee amputations is in order.  


ORDER

The claim for service connection for peripheral vascular 
disease to include bilateral above-knee amputations is 
granted.



		
	J. E. Day
	Member, Board of Veterans' Appeals

 

